—Order, Supreme Court, New York County (Edward Lehner, J.), entered September 30, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in favor of defendant, an out-of-possession landlord having only a general right of reentry, where defendant established that neither structural failure nor specific statutory violation was involved (see, Raynor v 666 Fifth Ave. Ltd. Partnership, 232 AD2d 226). Plaintiff failed to produce evidence that defendant had notice of the defect or had entered into a covenant to be responsible therefor *209(see, Hernandez v Neubert Realty Corp., 169 AD2d 645, 646). Concur—Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.